DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1, 3-5 & 9-12 are allowed.
Claims 2 & 6-8 are canceled.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
NOTE: Examiner and Applicant, Chao Wei Chung, exchanged voice messages on but were unable to speak to authorize the minor Examiner’s amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 11 of the claim set filed November 1, 2021 is amended to read as:
A method for controlling a flexible tube insertion apparatus, the flexible tube insertion apparatus comprising a flexible tube configured to be inserted into a subject, a first sensor configured to detect state information regarding a bending state of the flexible tube, a second sensor configured to measure a measurement insertion state indicative of an actual operation state of the flexible tube at a specific point that is a predetermined point closer to a proximal end than a distal end of the flexible tube, the method comprising:
calculating, based on the state information, shape information regarding a shape of the flexible tube along a central axis direction of the flexible tube;
inputting known characteristic information regarding a characteristic of the flexible tube, wherein the known characteristic information comprises a viscous resistance and a friction coefficient between the subject and the flexible tube;
calculating, based on the known characteristic information, a distal end operation state including insertion force or speed at the distal end of the flexible tube;
calculating a calculation insertion state indicative of an insertion state of the flexible tube at the specific point based on the shape information, the known characteristic information, and the distal end operation state;
calculating a difference between the calculation insertion state and the measurement insertion state; and
displaying, by a display, at least the difference.
Response to Arguments
Applicant’s arguments, see Page 7, filed November 1, 2021, with respect to the objection to Claim 9 have been fully considered and are persuasive in light of amendments to Claim 9.
The objection to Claim 9 has been withdrawn. 
Applicant’s arguments, see Pages 7-11, filed November 1, 2021, with respect to the rejections under 35 U.S.C. § 112(a) of Claims 1, 3-5, 9-10 & 12 have been fully considered and are persuasive in light of amendments to the claims.
The rejections under 35 U.S.C. § 112(a) of Claims 1, 3-5, 9-10 & 12 have been withdrawn. 
Applicant’s arguments, see Pages 11-14, filed November 1, 2021, with respect to the rejections under 35 U.S.C. § 101 of Claims 1, 3-5 & 9-12 have been fully considered and are persuasive in light of amendments to the claims.
The rejections under 35 U.S.C. § 101 of Claims 1, 3-5 & 9-12 have been withdrawn. 
Reasons for Allowance
Claims 1, 3-5 & 9-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Examiner’s reasons for allowance are described in Paras. 25-28 of the Final Rejection mailed July 30, 2021 and not reproduced herein for the sake of brevity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478. The examiner can normally be reached Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on (571)270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795